ACCEPTED
                                                                                            06-15-00161-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                      12/14/2015 2:28:14 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                        IN THE COURT OF APPEALS
                      FOR THE SIXTH DISTRICT OF TEXAS
                                                                           FILED IN
                                                                    6th COURT OF APPEALS
SHANNEY VELWOOD,                                                      TEXARKANA, TEXAS
           Appellant                                                12/14/2015 2:28:14 PM
                                                                         DEBBIE AUTREY
v.                                             No. 06-15-00161-CR            Clerk


THE STATE OF TEXAS,
             Appellee

         SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:

 COMES NOW Appellant Shanney Velwood, by and through her undersigned

counsel, and pursuant to Rule 10.5(b) of the Texas Rules of Appellate Procedure,

respectfully moves for a second extension of time to file her brief in this cause.

In support, Appellant submits the following:


                                           I

 After a jury trial, Appellant was convicted on May 20, 2015 in Cause No. 42474,

424th Judicial District Court, Burnet County, Texas of the offense of possession of a

controlled substance. After she was sentenced, she filed a timely motion for new trial

that was subsequently overruled by operation of law. Thereafter, on August 10,

2015, she filed timely notice of appeal.

                                           II

 After the Clerk’s Record and the Court Reporter’s Record had been filed, this
Court set the deadline for Appellant’s Brief, which was due to be filed on or before

November 12, 5015. This Court, however, granted a motion for extension of time

until December 14, 2015 based on the illness of undersigned counsel.


                                        III


  Undersigned counsel sought medical attention, and has largely recovered. In the

interim, however, counsel fell behind on all his work, including numerous writs of

habeas corpus. In addition, counsel’s only brother has been hospitalized with

dementia after an apparent suicide attempt, and counsel has been trying to make

arrangements for his treatment. Because of these reasons, counsel needs a short

extension of time to complete the brief in this cause.

                                         IV

 This is Appellant’s second motion for extension of time. Appellant asks only that

she be given a seven-day extension of time. Undersigned counsel, a former briefing

attorney, fully understands the Court’s desire to expedite the resolution of criminal

cases, and files this motion only out of necessity.
                                                   Respectfully submitted,

                                                    /s/ Terrence W. Kirk
                                                    Terrence W. Kirk
                                                    State Bar No. 11513500
                                                    1504 West Avenue
                                                    Austin, Texas 78701
                                                    (512) 236-8511
                                                    (512) 474-8252 (Fax)
                              CERTIFICATE OF SERVICE

 I certify that a true and correct copy of this motion was emailed to Mr. Gary W.

Bunyard, Assitant District Attorney, at g.bunyard@co.llano.tx.us, on this the 14th

Day of December, 2015.

                                            /s/ Terrence W. Kirk